Citation Nr: 1433148	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active duty from October 1964 to August 1966, to include service in the Republic of Vietnam.

This matter is on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In December 2011, this matter was Remanded for further evidentiary development.  
The Board notes that in response to the VA correspondence in September 2012, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period and submitted additional written argument and evidence in support of his claim.  Additional evidence was submitted in June 2014 accompanied by a waiver of RO consideration.

In February 2014, the Board requested Veterans' Health Administration (VHA) advisory opinions.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinion was received by the Board in March 2014 and has been included in the claims folder for review.  The Veteran and his representative were provided copies of the opinion and provided a period of 60-days to provide additional argument or evidence.  See 38 C.F.R. § 20.903 (2013).  In June 2014, the Veteran's representative submitted a written brief in response to the expert medical opinion.


FINDING OF FACT

An acquired psychiatric disorder, currently diagnosed as depressive disorder, was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's depressive disorder was caused or aggravated by his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing service connection for a psychiatric disorder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, and identified private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA mental disorders examination in August 2007 at which time the examiner opined that the Veteran's depressive disorder was not caused by or the result of his service-connected diabetes mellitus.  However, the examiner failed to comment on whether the Veteran's depression was aggravated by his service connected disabilities.  Pursuant to the Board's December 2011 Remand, an addendum opinion was obtained, but the examiner again failed to provide the requested opinion as to whether the Veteran's depression was aggravated by his service-connected disabilities.  Accordingly, as noted in the Introduction above, a VHA opinion was obtained in March 2014.  This opinion was provided by an staff psychiatrist and is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, including the service treatment records and extensive post-service treatment records, addressed the theory of aggravation that was not addressed by the VA examiner's opinion, is supported by sufficient detail, refers to specific documents and medical history, and is supported by sufficient rationale.  The March 2014 VHA opinion appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  And, under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is claiming service connection for a psychiatric disorder, to include depression.  He argues that his depression has been caused and/or aggravated by his service-connected diabetes mellitus.

There is evidence of a current psychiatric disorder in this case.  When the Veteran underwent medical examination in connection with his claim in August 2007, the examiner diagnosed depressive disorder, NOS (not otherwise specified).  Post-service, VA treatment records include an August 2003 report which reflects an assessment of depressive disorder.  Thus, as the evidentiary record clearly shows current psychiatric disorder, the Board will now consider in-service incurrence.

The STRs are void of findings, complaints, symptoms, or diagnosis of a psychiatric disorder.  The Veteran does not argue the contrary.  Again, he makes no allegation that his depressive disorder had its onset in service or is otherwise related to his active service.  His primary argument has always been that the debilitating effects of his diabetes mellitus, and fears related thereto, have caused or aggravated his depressive disorder.

The Veteran underwent a VA diabetes mellitus examination in May 2003, but this report is negative for any complaints of psychiatric symptomatology related to diabetes mellitus. On VA diabetes mellitus examination in January 2007, the examiner indicated that the Veteran consumed 7 to 8 beers on weekends.  There was no mention of any psychiatric symptoms related to his diabetes mellitus.

At the time of the August 2007 VA mental disorders examination, the Veteran reported that some of his psychiatric symptomatology began "a long time ago."  However, he stated that he first sought treatment in 2001 following a work accident.  He reported that he consumed anywhere from one to 25 beers.  The clinical examination revealed a diagnosis of depressive disorder, NOS.  The examiner opined that the Veteran's depressive disorder was not caused by or the result of his active service or service-connected diabetes mellitus.  She explained that the Veteran's STRs showed no evidence of any psychiatric symptoms or findings and that there was no evidence of psychiatric treatment within one year of his discharge from the military.  The examiner highlighted that the Veteran first sought psychiatric care in 2001, 35 years after his military discharge, after suffering a work accident.  She further highlighted that he developed diabetes mellitus in 2002, one year after he developed his depressive symptoms.  She concluded that his depressive condition preceded his metabolic disorder.

An addendum opinion was obtained in December 2011 to address the question of whether the Veteran's depression was aggravated by his service connected disabilities.  In that regard, the examiner opined that the Veteran's [depressive disorder] was less likely as not incurred in or caused by the claimed in-service injury, event, or illness based, in part, on a rationale that the "[V]eteran failed to establish a relationship between his depressive disorder and the service-connected diabetes mellitus."  The examiner also explained that the Veteran sought psychiatric care in 2001, 35 years after service, due to a work-related accident and was diagnosed with diabetes mellitus in 2002.  The examiner observed that the Veteran resumed psychiatric treatment in October 2003 due to family problems with his two siblings.  No opinion was provided with respect to the question of whether the depression was aggravated by his service connected disabilities.

In an opinion received in March 2014, a VHA staff psychiatrist determined that it was less likely than not that the Veteran's [depressive disorder] was incurred in or caused by the claimed in-service injury, event or illness and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The opinion is based on the rationale that there is no evidence of record to support the Veteran's claim.  Neither the treatment records nor the diabetes-related VA examinations reflect complaints of any mental health- related symptoms that were caused or worsened by the Veteran's diabetes or other service-connected disability.  The medical expert explained that his depression was diagnosed a year before he was informed that he had diabetes and was reportedly related to issues surrounding a work injury.  The Veteran sought additional mental health treatment in late 2003 related to family issues, again, unrelated to his service-connected disabilities.

The medical expert added that the Veteran's alcohol abuse, which was noted by medical and VA examiners, which may well have been a factor related to his family issues.  However, citing to the August 2007 VA mental disorders examination which reflect the Veteran's reported beer consumption of up to 25 beers, the medical expert opined that it is at least as likely as not that his alcohol consumption worsened his reported depressive symptoms.

In a September 2012 statement, the Veteran's spouse stated that his behavior dramatically changed after his diagnosis of diabetes mellitus.  

In a statement received in June 2014, the Veteran argued that his diabetes aggravates his depression.  He said he ruminates over his diabetes and debilitating effects, which causes anxiety and depression.  He also provided an August 2012 report that describes his continued depression as being due to multiple physical conditions.  However, in a July 2013 report, a VA psychiatrist opined that while unclear, the Veteran's alcohol consumption pattern appears to contribute to his symptoms.

The Board finds that the claim must be denied.  The Veteran was not shown to have any acquired psychiatric disorder during service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in August 2003.  This is 37 years after separation from active duty service.  In this regard, the only competent opinions of record are those of the March 2014 VHA medical expert stating the following: that it is less likely than not the Veteran's depressive disorder was incurred in or caused by his service or was aggravated by his service-connected disabilities.  The VHA medical expert instead suggested that the Veteran's alcohol consumption worsened his depressive symptoms.  Rationale was provided with these opinions.  There is no conflicting medical opinion.  There is likewise no persuasive evidence that he has been experiencing psychiatric symptomatology since service.  He really makes no such contention.

Service connection for an acquired psychiatric disorder based on the theories of direct onset (38 C.F.R. § 3.303(a)) and on a secondary basis (38 C.F.R. § 3.310) is not established.

Consideration has been given to the assertions of the Veteran and his spouse that he has an acquired psychiatric disorder that is related to his service or to his service-connected diabetes mellitus.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that mental status examinations and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression and impaired memory, there is no indication that either the Veteran or his spouse is competent to etiologically link any such symptoms to his active service or to any service-connected disability.  A VA examiner and VHA medical expert (psychiatrist) clearly addressed these arguments.  Neither the Veteran or his spouse have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


